Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Orgasmic dysfunction as the sexual dysfunction to be treated; election of Cannabidiol (CBD) as the cannabinoid component; and election of ginseng as the additional sexual response component in the reply filed on 03/09/21 is acknowledged.  Claims 2-3 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/21.
Claims 1-20 are currently pending in the application.  However, due to a restriction requirement, claims 2-3 and 17 are withdrawn from further consideration and claims 1, 4-16, and 18-20 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate written support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of th, 2013.  

						  	  IDS

	The information disclosure statements (IDS) submitted on 01/07/20, 07/30/20, and 09/23/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 4-16, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1, 4-5, and 7-21 of U.S. 

Claims 1-2, 4-5, 8-16, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-2, 7-10, and 12-20 of U.S. Patent No. 10,220,063 (hereinafter Jenn US Patent No. ‘063).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of a composition for enhancing sexual response in a human comprising a cannabinoid component including CBD and THC; and a sexual response component.  The claimed invention and U.S. Patent Jenn 

Claims 1, 4-5, 8, 10, 12-14, 16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1, 6, 10-11, and 16 of U.S. Patent No. 10,064,905 (hereinafter Jenn US Patent No. ‘905).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of a composition for enhancing sexual response in a human comprising a cannabinoid component including CBD and THC; and a sexual response component.  The claimed invention and U.S. Patent Jenn ‘905 are rendered obvious over another as the claimed invention teaches a composition for treating a broad genus of sexual disorders comprising administering cannabinoids at least one of THC and CBD; and a broad genus of a sexual response component whereas Jenn ‘905 teaches a subgenus of a tablet or capsule composition comprising at least one of THC and CBD and a subgenus of a sexual response component.  Thus, the aforementioned claims of the instant application are substantially overlapping in 

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating erectile dysfunction, orgasm dysfunction, and increased sexual desire by administering cannabis or marijuana in conjunction with XZEN pill (i.e. containing a variety of compounds: Zinc, Horny Goat Weed Extract, Tribulus Terrestris Extract, Aswagandha Root Extract, Korean Red Ginseng Root Extract, Cayenne Pepper, Theobromine Extract, DHEA), does not reasonably provide enablement for treating every single sexual dysfunction in existence comprising solely of CBD and ginseng.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a composition for treatment of sexual dysfunction in a subject in need thereof comprising a dosage form delineated in claim 1, the dosage 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:

	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a composition for treatment of sexual dysfunction in a subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component comprising at least one of tetrahydrocannabinol (THC) and cannabidiol (CBD); and a therapeutically effective amount of a sexual response component delineated in claim 1, and herbal supplements that increase blood flow to the genital region and are not cannabinoids, the cannabinoid component and the sexual response component effectively treating sexual dysfunction in the subject in need thereof.  The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single sexual dysfunction”. While such “treatment” might theoretically be possible for orgasmic disorder, erectile dysfunction or low sexual desire, as a practical matter it is nearly impossible to achieve a treatment for all possible sexual disorders in existence by administering the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating every single subtype of sexual disorders including sexual pain disorder, a subset of sexual dysfunction. No reasonably specific guidance is provided concerning useful therapeutic protocols for all sexual dysfunctions, other than erectile dysfunction, orgasm disorder, and low sexual desire. The latter is corroborated by the working examples 1-10 on 

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to priapism or painful erection, for example, having unrelated pathology, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed components could be predictably used for the treatment of every single sexual dysfunction as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 1, 4-16, and 18-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating erectile dysfunction, orgasm dysfunction, and increased sexual desire by administering cannabis or marijuana (which contains both THC and CBD) in conjunction with XZEN pill (i.e. containing a variety of compounds: Zinc, Horny Goat Weed Extract, Tribulus Terrestris Extract, Aswagandha Root Extract, Korean Red Ginseng Root Extract, Cayenne Pepper, Theobromine Extract, DHEA), does not reasonably provide enablement for treating sexual dysfunction in existence comprising solely of CBD and ginseng (applicant’s elected species).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a composition for treatment of sexual dysfunction in a subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component comprising at least one of tetrahydrocannabinol (THC) and cannabidiol (CBD); and a therapeutically effective amount of a sexual response component delineated in claim 1, and herbal supplements that increase blood flow to the genital region and are not cannabinoids, the cannabinoid component and the sexual response component effectively treating sexual dysfunction in the subject in need thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single sexual dysfunction in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a composition for treatment of sexual dysfunction in a subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component comprising at least one of tetrahydrocannabinol (THC) and cannabidiol (CBD); and a therapeutically effective amount of a sexual response component delineated in claim 1, and herbal supplements that increase blood flow to the genital region and are not cannabinoids, the cannabinoid component and the sexual response component effectively treating sexual dysfunction in the subject in need thereof.  The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while the specification demonstrated that treatment with marijuana which contains at least THC and CBD and XZEN (which contains a variety of supplements) led to treatment of erectile dysfunction, increased sexual desire and increased orgasm, applicant failed to demonstrate treatment sexual dysfunction comprising administering CBD and ginseng in the composition.  Moreover, examples 6 and 7 further highlight that increased ratio of THC compared to CBD led to treatment of sexual dysfunction depending on the patient and the sexual dysfunction to be treated.  Moreover, applicant failed to test CBD alone with ginseng but rather tested XZEN which 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of sexual dysfunction with every single sexual component in combination with either THC or CBD”. While such “treatment” might theoretically be possible for marijuana in combination with XZEN, as a practical matter it is nearly impossible to achieve a treatment for sexual disorders by administering every single herbal supplements known to enhance sexual function in combination with THC and/or CBD. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating sexual disorders with either THC or CBD in combination with every single sexual response component. 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every single sexual component in combination with either THC or CBD could be predictably used for the treatment of sexual dysfunction as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10-12, 14-16, and 18-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Shilton, A.C. (Men’s Journal, 206, pgs. 1-6, cited by applicant and filed on an IDS 1449) as evidenced by Ruben et al. (U.S. 9,950,275 B1, cited by applicant and filed on an IDS 1449) in view of Wuh et al. (20020192307 A1).  

It is respectfully pointed out that the recitation "for treatment of sexual dysfunction or for female/male sexual dysfunction" has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robbie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  

Shilton teaches that marijuana can affect sexual life (see pg. 1). Specifically, Men’s journal teach that while marijuana or cannabis (i.e. inclusive of CBD and THC) can enhance sexual life, several factors may affect it including using the right dose in order to illicit sexual desire though females or women can still maintain libido while using any dose including high dose (see pg. 2).  Additionally, Shilton also teaches that timing the administration of cannabis is key for sexual dysfunction and one can use edibles that can take 30 min to 2 hours to become effective (see pg. 2). Importantly, Men’s journal teach that the cannabis can be useful in treating erectile dysfunction, lack of desire, orgasm problems (see pg. 3, top of page).  Additionally, Shilton teaches that intake of cannabis was also found to lead to oxytocin release which enhances human bonding (see 3, top page).  
                                                                                	


	Ruben et al. teach new methods for producing a variety of cannabis derivatives including that of CBD (see abstract).  Importantly, Ruben et al. teach that the invention relates to extraction of CBD wherein CBD accounts for up to 40% of the cannabis plant’s extract (see col. 1, lines 10-17).  By extracting specific derivatives of cannabis components, Ruben teaches that patient treatment will be enhanced due to the specific cannabinoids extracted (see col. 1 lines 27-28). 

Wuh et al. teach a dietary supplement which includes inter alia ginseng wherein said supplement can be provided in a capsule or a tablet form or aqueous composition (see abstract).  Importantly, Wuh et al. teach that the composition can be administered daily for sexually arousing the subject more easily and should also be effective to improve the quality of orgasm and sexual desire (see abstract and 0015).  In fact applicant tested said composition and found that its administration led to enhance frequency of sexual desire, improved satisfaction with sexual relationship and enhanced orgasm (see pgs. 2-3).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the cannabis of Shilton with the ginseng composition of 

As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


Given the teachings of Shilton, Ruben, and Wuh, one of ordinary skill would have been motivated to combine cannabis or marijuana with ginseng composition with the reasonable expectation of providing a method that enhances sexual activity and orgasm activity.  

		Claim 4-5, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shilton, A.C. (Men’s Journal, 206, pgs. 1-6, cited by applicant and filed on an IDS 1449) as evidenced by Ruben et al. (U.S. 9,950,275 B1, cited by applicant and filed on an IDS 1449) in view of Wuh et al. (20020192307 A1) as applied to claims 1, 6-8, 10-12, 14-16, and 18-20  above, and further in view of Stinchcomb et al. (U.S. 2009/0247619 A1, cited by applicant and filed on an IDS 1449).



Stinchcomb et al. teach new formulations containing cannabinoids as gel formulations that can be applied to a subject’s skin to alleviate symptoms associated with diseases and conditions (see abstract).  Stinchcomb et al. further teach that the cannabinoid which includes CBD can be combined with a material that enhances its permeation to the skin and formulated as a topical gel (see paragraphs 0017 and 0050).  Importantly, Stinchcomb et al. teach that the cannabinoid can be provided at various doses including 6.2mg/day all the way to 62.2 mg/day of CBD (see paragraphs 0072).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Shilton as a gel formulation since Stinchcomb teaches that CBD formulations can be formulated as a gel.  Given the teachings of Shilton, Ruben, Wuh, and Stinchcomb, one of ordinary skill would have been motivated to formulate CBD as a topical gel composition with the reasonable expectation of providing a topical composition that has enhanced effects for prolonged clinical efficacy.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/12/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.